 

Exhibit 10.1

 

EXCLUSIVE LICENSE AGREEMENT

 

License Agreement (“Agreement”), executed as of the date of last signature
below, (“Execution Date”), and which shall become effective upon the date that
Licensee (defined below) meets certain conditions contained herein, (“Effective
Date”), is between THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ILLINOIS, a body
corporate and politic of the State of Illinois, 352 Henry Administration
Building, 506 S. Wright St., Urbana, Illinois 61801 (“University”) and Cortex
Pharmaceuticals, Inc., a Delaware Corporation having a principal address at 126
Valley Road, Suite C, Glen Rock, NJ 07452 (“Licensee”).

 

UNIVERSITY holds certain rights to the patent rights and technical information
described below and desires to have the rights perfected and exploited for
commercial purposes. Licensee wishes to obtain the exclusive right to exploit
the patent rights and non-exclusive rights to the technical information for
commercial purposes. Therefore, in consideration of the mutual obligations set
forth below and other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, University and Licensee agree as follows.

 

ARTICLE 1 - DEFINITIONS

 

“Affiliate” means, as to any person or entity, any other person or entity that
directly or indirectly controls, is controlled by, or is under common control
with such person or entity, and is identified in writing to the University. For
purposes of the preceding sentence, “control” means the right to control, or
actual control of, the management of such other entity, whether by ownership of
securities, by voting rights, by agreement or otherwise.

 

“Field” means the field of use described on Schedule 1.

 

“Fair Market Value” means cash consideration that Licensees or Sublicensees
would realize from an unrelated buyer in an arms-length sale of an identical
item in the same quantity at the same time and place of the transaction.

 

“Net Sales” means all cash amounts and the Fair Market Value of all other
consideration received due to or by reason of the sale, distribution or use of
Products, less the following deductions:

 

(i) unreimbursed customary trade, quantity or cash discounts and rebates taken;

 

(ii) refunds, replacements or credits given to purchasers for return of Products
for which a royalty was paid under this Agreement; and

 

(iii) unreimbursed freight and other transportation costs, including insurance
charges, and unreimbursed duties, tariffs, sales and excise taxes actually paid.

 

“Patent Costs” means out-of-pocket expenses incurred prior to and during the
term of this Agreement in connection with the preparation, filing, prosecution
and maintenance of the patent applications and patents under the Patent Rights.
Such Patent Costs include without limitation the fees and expenses of attorneys
and patent agents, filing fees and maintenance fees, but exclude costs involved
in any patent infringement claims.

 

“Patent Rights” means (a) all of the University’s rights in the patents and
patent applications listed on Schedule 1, and (b) all of the University’s rights
in all divisions, continuations, continuations-in part (including new subject
matter), reissues, renewals, re-examinations, foreign counterparts,
substitutions or extensions thereof.

 

“Product” means any product or process or license therefore that, in whole or in
part, absent the license granted hereunder, would infringe one or more claims of
the Patent Rights or is produced utilizing the Technical Information (as defined
below), and

 

(i) any process that uses any such product;

 

(ii) any product that is manufactured by using any such process, or that, when
used, practices any such process; and

 

(iii) any service that uses any such products or processes or the Technical
Information.

 

“Research and Development Revenues” means amounts received by Licensee or
Sublicensee from third parties specifically directed for future research or
development of Products.

 

“Royalty Period” means, unless otherwise identified on a Schedule, one of two
six (6) month periods during a calendar year, the first beginning on January 1
and ending June 30 and the second beginning on July 1 and ending December 31,
except that the initial Royalty Period shall begin on the Effective Date and end
on December 31 of that same calendar year.

 

OUC 2.9.12
UIC OTM Technology No. CT38 and DF008
2.C.7Pg. 1 of 17Exclusive License Agreement
Cortex Pharmaceuticals, Inc.

 

 

“Sublicense” means a license granted by Licensee to a third party that grants
some or all of the rights acquired by Licensee hereunder.

 

“Sublicensee” means any person or entity to which a Sublicense is granted
hereunder.

 

“Technical Information” means the information set forth on Schedule 1.

 

“Territory” means the territory set forth on Schedule 1.

 

ARTICLE 2 - GRANT OF LICENSE

 

2.1. Grant. Conditioned upon Licensee’s continuing compliance with the terms and
conditions of this Agreement, and further conditioned upon Licensee meeting the
requirements disclosed in Schedule 2, University hereby grants to Licensee:

 

(a) subject to Section 2.2 below, the exclusive right to use the Patent Rights
and non-exclusive right to use the Technical Information, to identify, develop,
make, have made, use, import, export, lease sell, have sold and offer for sale,
Products within the Field and within the Territory; and

 

(b) the exclusive right to grant Sublicenses of the rights granted herein,
subject to the applicable provisions of this Agreement;

 

(c) for the avoidance of doubt, the grants of rights described above shall not
become effective until Licensee meets the requirements disclosed in Schedule 2.

 

2.2. Reservations.

 

(a) University reserves the right, on behalf of itself and all other non-profit
academic research institutions, to practice the Patent Rights and use the
Technical Information for any internally administered, non-commercial purpose of
teaching, research and/or public service. Licensee agrees that, notwithstanding
any other provision of this Agreement, it has no right to enforce the Patent
Rights and Technical Information against any such institution in connection with
such institution’s use as permitted above. University and any such other
institution have the right to publish any information included in the Patent
Rights and Technical Information. University reserves for itself the irrevocable
right to identify, make, have made, use and have used for internal teaching,
research and/or public service purposes the Patent Rights and Technical
Information, within the Field and within the Territory.

 

(b) The grant of rights under Sections 2.1 (a) and (b) above is subject to the
rights of the U.S. Government as set forth in the U.S. Code and applicable
regulations.

 

(c) All rights to any Patent Rights, Technical Information and Products are
licensed under this Agreement only to the extent owned or licensed by the
University, and the rights disclosed, if any, in Schedule 1.

 

(d) Except as expressly stated in this Agreement or in a separate written
agreement between the parties, none of University or any faculty, staff,
employee or student of the University shall have any obligation to provide
Licensee or any Sublicensee with any updates to the Patent Rights or Technical
Information, or additional Technical Information, owned, controlled or in the
possession of any of them.

 

2.3. Sublicenses.

 

(a) Licensee may grant written Sublicenses, without the right to further
sublicense (other than to contract manufacturers, contract research
organizations, distributors and other third parties in connection with a
Sublicensee’s development and commercialization of Products), on terms
consistent with and not in conflict with this Agreement, and in no event less
protective of University’s rights than those set forth herein, and further
provided that all such contract research organizations, distributors and other
third parties shall be considered Sublicensees for the purposes of Sections 3.2
and 3.3 of this Agreement and Schedule 2 thereto. All Sublicenses shall be
subject to the termination of this Agreement. Licensee will provide a copy of
any sublicense agreement, and any and all amendments thereto, to University
within thirty (30) days of execution, and in no event any later than five
business days following University’s request for any sublicense. Licensee shall
be fully responsible to University for any breach of the terms of this Agreement
by a Sublicensee. Licensee shall ensure that all Sublicenses expressly state
that the University is a third party beneficiary thereof.

 

(b) Licensee further agrees to provide University with a copy of each report
received by Licensee from a Sublicensee pertinent to any royalties or other sums
owing to Licensee. Licensee shall not receive from Sublicensee anything of value
in lieu of cash payments in consideration for any Sublicense without including
the value in accordance with an arms-length sale as Net Sales or as Sublicensee
Revenues, as appropriate. If University is paid based on Sublicensee direct
sales, Licensee shall cause Sublicensee to directly complete and submit all
reports to be provided as set forth in 3.7(b) below.

 

(c) If Licensee is unable or unwilling to serve or develop a potential market or
market territory for which there is a company willing to be a Sublicensee,
Licensee shall, at University’s request, negotiate in good faith a Sublicense
with any such Sublicensee.

 

OUC 2.9.12
UIC OTM Technology No. CT38 and DF008
2.C.7Pg. 2 of 17Exclusive License Agreement
Cortex Pharmaceuticals, Inc.

 

 

(d) Upon termination of this Agreement for any reason, all Sublicenses shall
terminate. Provided that a Sublicensee is in compliance in all material respects
with the terms of its Sublicense in effect on the date of termination, the
University will grant such Sublicensee that so requests, a license with such use
rights and other terms as limited by the Sublicense and that are consistent with
the terms set forth in this Agreement, and that Sublicensee will pay either of
the following based on University’s sole discretion: (1) the royalty terms,
milestone payments, and annual minimum royalty payments that the Sublicensee had
agreed to pay the Licensee for the Sublicense (but excluding any amounts already
paid by the Sublicensee to the Licensee, or (2) the royalty terms as defined in
this Agreement, and a percentage of the milestone payments and annual minimum
royalty payments based on the territory that is to be licensed, as set forth
herein, 50% for a license that includes any part of North America, 30% for a
license that includes any part of Europe, 15% for a license that includes any
part of Asia-Pacific, and 5% for a license that includes any part of South
America or Africa, provided that such percentages can be additive if a
Sublicense has rights to multiple such locations. In no event shall University
have any obligations of any nature whatsoever with respect to (i) any past,
current or future obligations that Licensee may have had, or may in the future
have, for the payment of any obligations owing to Sublicensee pursuant to such
Sublicense, (ii) any past obligations whatsoever, and (iii) any future
obligations to Sublicensee beyond those to Licensee as set forth herein.

 

2.4. Provision of Technical Information. The University will provide to Licensee
the data, in both raw and analyzed form (“Data”) generated at University during
the clinical trial (“Clinical Trial”) supported by NHLBI Grant (award no.
1UM1HL112856-01) (“NHLBI Grant”), University will provide such Data following
the principal investigator’s completion of the final analysis after the
following events have occurred: (a) approval by the UIC IRB (Institutional
Review Board), which the University will request Dr. David Carley to obtain, (b)
completion of Clinical Trial, such completion date to be defined by the National
Institutes of Health (“NIH”), AND (c) public dissemination of the clinical trial
results; as used herein, “Public Dissemination” shall refer to publication on
NIH’s PubMed Central system or publication in an academic journal or
presentation at symposia or national or regional professional conferences,
whichever occurs first. In addition, University shall de-identify all Data in
accordance with its obligations under the Health Insurance Portability and
Accountability Act of 1996, as well as all other applicable laws and
regulations.

 

ARTICLE 3 - COMMERCIALIZATION, PAYMENTS AND REPORTS

 

3.1. License Fees. Licensee shall pay University a nonrefundable licensing fee
and annual minimum license fees, if any, in the amount(s) set forth on Schedule
2 attached to this Agreement (the “Licensing Fees”), on or before the applicable
payment due dates set forth on Schedule 2.

 

3.2. Payments on Licensee’s and Sublicensees’ Net Sales. Licensee shall pay
University a royalty on Licensee’s Net Sales and on Sublicensees’ Net Sales in
the percentage set forth on Schedule 2 (including annual minimums, if any).

 

3.3. Payments on Sublicensee Revenues. Licensee shall pay University the
percentage set forth on Schedule 2 of all non-royalty payments or other
non-royalty consideration received by Licensee from Sublicensees for the
sublicensing of Patent Rights, whether such payments or other consideration are
denominated as fees or otherwise. Notwithstanding the foregoing, Licensee shall
not be required to make any payment under this Section 3.3 with respect to (i)
Research and Development revenues, (ii) any payments that result from a
Sublicensee’s Net Sales or (iii) consideration received by Licensee that
constitutes Fair Market Value for (A) Licensee’s equity, (B) Product or Product
component supply or (C) any other item, right or service of value provided by
the Licensee (other than sublicensing of the Patent Rights).

 

3.4. Annual Minimums. If total amounts actually paid under Sections 3.2 and 3.3
for any annual period are less than the minimum payment set forth on Schedule 2
for that annual period (the “Annual Minimum”), Licensee shall pay University an
amount for that annual period equal to the shortfall. Such payment shall be made
within forty-five (45) days of the end of each calendar year of this Agreement.
If this Agreement terminates for any reason during any year, the Annual Minimum
for such year shall be reduced pro-rata.

 

3.5. Patent Costs. Licensee agrees, within thirty (30) days following date of
invoices therefor from University, to reimburse University for all reasonable
Patent Costs as set forth on Schedule 2.

 

3.6. Milestone Payments and Requirements. Licensee agrees to make the milestone
payments and meet the milestone requirements as set forth on Schedule 2 (the
“Milestone Payments and Requirements”) within thirty (30) days after the
occurrence of each event set forth on such Schedule.

 

3.7. Calculation and Payment of Royalties and Amounts Due.

 

(a) Royalties and other amounts due shall be calculated for each Royalty Period
as of the last day of each such Period. Payment of royalties and other amounts
with respect to each Royalty Period, and the accompanying accounting report set
forth in subparagraph (b) below shall be due within forty-five (45) days after
the end of any Royalty Period that ends on June 30 (and within ninety (90) days
after the end of any Royalty Period that ends on December 31), beginning with
the earlier of (i) the Royalty Period in which the first Net Sale accrues, or
(ii) the Royalty Period for which the first Annual Minimum is due, as set forth
on Schedule 2.

 

OUC 2.9.12
UIC OTM Technology No. CT38 and DF008
2.C.7Pg. 3 of 17Exclusive License Agreement
Cortex Pharmaceuticals, Inc.

 

 

(b) At the same time that it makes payment of royalties and other amounts due
with respect to a Royalty Period, Licensee shall deliver to University a true
and complete accounting of Net Sales and other distributions of any Product and
revenues from those sales by Licensee and its Sublicensees for each country of
sales origin during such Royalty Period and deductions taken, with a separate
accounting for each Product of sales and revenues by country, and a detailed
calculation of the payment due University for such Royalty Period, in each case
in form and substance as set forth on Exhibit A attached to this Agreement.

 

(c) Each Annual Minimum payment shall be accompanied by a calculation of the
Annual Minimum such that University can verify the amount of the payment.

 

3.8. Records. Licensee shall keep, and shall cause Sublicensees to keep,
accurate records in sufficient and customary detail such that the amounts
payable may be verified. During the term of this Agreement and for a period of
five (5) years following termination, Licensee shall permit University or its
representative to inspect, audit and copy its books and records regarding the
sale of Products, during normal business hours. Such examination shall be made
at University’s expense, except that if such examination discloses a shortage of
three percent (3%) or more in the amount of royalties and other payments due
University for any Royalty Period, then Licensee shall reimburse University for
the reasonable cost of such examination or audit, including any professional
fees and out of pocket costs incurred by University. No separate confidentiality
agreement will be required to conduct such an examination or audit, and the
results of the audit shall be treated as confidential information unless and
until a related legal action is taken. Additionally, it is understood that the
University or its representative will be allowed to keep a copy of all documents
provided by the Licensee hereunder and all documents created by the University
or its representative in connection with such examination or audit for archival
purposes.

 

3.9. Payments. All amounts owing to University under this Agreement shall be
paid in U.S. dollars, by check or other instrument representing immediately
available funds payable to “The University of Illinois,” or in a wire transfer
sent to an account listed on Schedule 2, if any are listed. If Licensee or any
Sublicensee receives payment in a currency other than U.S. dollars, such
currency will be converted directly from the currency in the country of sales
origin to U.S. dollars on the date initial payment was made, without
intermediate conversions, and payments will be made based on such conversion.
The conversion rate shall be the applicable rate of exchange as quoted on
Bloomberg.com or any other nationally recognized foreign exchange conversion
price information provider, on the last day of each month during which revenues
are received by Licensee during the Royalty Period.

 

3.10. Overdue Payments. Payments due to the University under this Agreement, if
not paid when due, shall be subject to interest of 1.5% per month (or the
maximum amount permitted by law if less) of the delinquent amount, and Licensee
shall be responsible for all costs of collection incurred by University
including attorney fees and court costs. The accrual or receipt by University of
interest under this Section shall not constitute a waiver by University of any
right it may otherwise have to declare a breach of or default under this
Agreement and to terminate this Agreement.

 

3.11. Termination Report and Payment. Within sixty (60) days after the date of
termination of this Agreement, Licensee shall make a written report to
University which report shall state the number, description, and amount of
Products sold by Licensee, or any Sublicensee upon which royalties are payable
hereunder but which were not previously reported to University, a calculation of
the Net Sales, and a calculation of the royalty and other payments due
University for such Products, all in such form and containing such substance as
is required hereunder. Concurrent with the making of such report, Licensee shall
make the payment due University for such period.

 

3.12. Diligence. Licensee or its Sublicensees shall achieve the development
events by the corresponding dates as set forth in Schedule 2, and shall promptly
notify University upon the achievement of such development event, identify
whether Licensee or which of its Sublicensees are responsible for such
achievement, and provide the actual date of such achievement.

 

3.13. No Refunds or Credits. Other than as set forth herein, all payments made
to University hereunder shall be nonrefundable, and any amount paid hereunder
shall not be credited against any other amount due under this Agreement, except
to the extent that credits will be given for prior period corrections or
overpayments, such credits to be given only upon Licensee providing University
with reasonable documentation supporting any such corrections or overpayments.

 

3.14. Product Transfers. If a Product is made in a country in which any of the
Patent Rights exist, then Licensee shall be obligated to pay a royalty on the
sale or transfer of such Product even if such sale or transfer occurs in a
country in which no patent protection exists; and if a Product is sold in a
country in which any of the Patent Rights exist, then Licensee shall be
obligated to pay a royalty on the sale or transfer of such Product even if such
Product was made in a country in which no patent protection exists.

 

3.15 Reduced Royalty. If all patents within Patent Rights in the Field for each
Territory fail to issue, expire or are ruled invalid, Licensee shall thereafter
pay to University such payments as are required hereunder solely for the license
of Technical Information in such Territory in the amount of 50% of the royalty
and other payments due for such Territory as set forth herein. The parties agree
that (i) the rights in the Patent Rights granted herein are a portion of the
agreed-upon consideration for use of the Patent Rights and Technical
Information; (ii) no royalty or amount owed hereunder shall be reduced unless
all of the patents within Patent Rights in the Territory are abandoned, expire
or are ruled invalid; and (iii) the remaining payments due hereunder are not an
unlawful attempt to impermissibly extend the Patent Rights.

 

OUC 2.9.12
UIC OTM Technology No. CT38 and DF008
2.C.7Pg. 4 of 17Exclusive License Agreement
Cortex Pharmaceuticals, Inc.

 

 

3.16 Royalty Stacking.

 

(a) In the event that, with respect to Net Sales of Products, Licensee is
required to pay royalties to unaffiliated third parties for the freedom to
operate under the claims of the Patent Rights, and the total royalties,
including those payable to University hereunder, exceeds A percent (A%) of Net
Sales, the amount due and payable to University hereunder shall be
proportionally reduced, but in no event shall the royalty payable to University
be less than Y percent (Y%). For example, if the original royalty is 4% of Net
Sales, and if the maximum royalty burden A is 5%, and if the royalties owed by
Licensee to a third party for freedom to operate is 3%, thereby making the total
Royalties owed by Licensee for freedom to operate to be 7% of Net Sales, the
offset is 5/7, and the University shall receive 2.86% of Net Sales.
(Calculation: 2.86% = 4% x (5/7)) As another example, if the original royalty is
4% of Net Sales, and if the maximum royalty burden A is 5%, and if the royalties
owed by Licensee to a third party for freedom to operate is 7%, thereby making
the total Royalties owed by Licensee for freedom to operate to be 11% of Net
Sales, the offset is 5/11, and the University shall receive 2.00% of Net Sales.
(Calculation: 1.82% = 4% x (5/11), the minimum amount owed University is 2%. The
amount owed third parties is still 7%.)

 

(b) In the event that, with respect to Net Sales of Products, Licensee elects to
pay royalties to unaffiliated third parties for additional technology(ies) to
create a product covered by the claims of the Patent Rights, and the total
royalties, including those payable to University hereunder, exceeds B percent
(B%) of Net Sales, the amount due and payable to University hereunder shall be
proportionally reduced, but in no event shall the royalty payable to University
be less than less than Y percent (Y%). For example, if the original royalty due
is 4% of Net Sales, and if the maximum royalty burden B is 8%, and if the
royalties owed by Licensee to a third party for additional technology is 6%,
thereby making the total royalties owed by Licensee for the enhanced product to
be 10% of Net Sales, the offset is 8/10 and the University shall receive 3.2% of
Net Sales. (Calculation: 3.2% = 4% x (8/10))

 

(c) In the event that, with respect to Net Sales of Products, Licensee is
required to pay royalties to unaffiliated third parties for the freedom to
operate under the claims of the Patent Rights, and Licensee elects to pay
royalties to unaffiliated third parties for additional technology(ies) to create
a product covered by the claims of the Patent Rights, the amount due and payable
to University hereunder shall be proportionally reduced, with each offset being
calculated independently. In no event shall the royalty payable to University be
less than Y percent (Y%) of Net Sales. For example, taking the number examples
in parts (a) and (b) above, the amounts due and payable hereunder shall be
reduced by the offset for freedom to operate (calculated independently as per
part (a) above) multiplied by the offset for additional products (calculated
independently as per part (b) above), the combined offset being (5/7)*(8/10),
and the University shall receive 2.286% of Net Sales. (Calculation: 2.286% = 4%
x (5/7) x (8/10))

 

Percentages A%, B% and Y% above shall be set forth on Schedule 2.

 

ARTICLE 4 - WARRANTIES; INDEMNIFICATION

 

4.1. Limited Representation. University represents that it has the right, power
and authority to enter into and perform its obligations under this Agreement.

 

4.2. Disclaimer of Warranties. The Patent Rights and Technical Information are
licensed “AS IS.” EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 4.1 ABOVE,
UNIVERSITY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND OR NATURE, WHETHER
EXPRESS OR IMPLIED, RELATING TO PERFORMANCE, MARKETABILITY, TITLE OR OTHERWISE
IN ANY RESPECT RELATED TO THE PATENT RIGHTS, TECHNICAL INFORMATION OR PRODUCTS.
UNIVERSITY FURTHER DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND DISCLAIMS ANY EXPRESS
OR IMPLIED WARRANTY REGARDING THE NON-INFRINGEMENT OF ANY PATENT, COPYRIGHT,
TRADEMARK OR ANY OTHER RIGHTS OF THIRD PARTIES IN CONNECTION WITH THE PRACTICE
OF THE PATENT RIGHTS OR TECHNICAL INFORMATION, OR THE MAKING, USING OR SELLING
OR OTHER DISTRIBUTION OF PRODUCTS BY ANY PERSON OR ENTITY. LICENSEE AND ITS
SUBLICENSEES ASSUME THE ENTIRE RISK AND RESPONSIBILITY FOR THE SAFETY, EFFICACY,
PERFORMANCE, DESIGN, MARKETABILITY, TITLE AND QUALITY OF ALL PRODUCTS. Without
limiting the generality of the foregoing, University does not warrant (a) the
patentability of any of the Patent Rights, (b) the accuracy of any information
provided to Licensee or (c) the accuracy, safety, or usefulness for any purpose
of any of the Patent Rights, Technical information or Products. Nothing
contained in this Agreement shall be construed as either a warranty or
representation by University as to the validity or scope of any Patent Rights.

 

4.3. Limitation of Liability. University assumes no liability in respect of any
infringement of any patent or other right of third parties due to the activities
of Licensee or any Sublicensee under this Agreement. In no event shall
University or its affiliates including its trustees, directors, officers,
faculty, staff, students, employees, consultants and agents (collectively, the
“Agents”), be responsible or liable for any indirect, special, punitive,
incidental or consequential damages or lost profits to Licensee, Sublicensees or
Agents or any other individual or entity regardless of legal theory. The above
limitations on liability apply even though University or its affiliates, or any
of their Agents, may have been advised of the possibility of such damage.
Licensee shall not, and shall require that its Sublicensees do not, make any
statements, representations or warranties or accept any liabilities or
responsibilities whatsoever with regard to any person or entity that are
inconsistent with any disclaimer or limitation included in this Article 4.

 

OUC 2.9.12
UIC OTM Technology No. CT38 and DF008
2.C.7Pg. 5 of 17Exclusive License Agreement
Cortex Pharmaceuticals, Inc.

 

 

4.4. Indemnification.

 

(a) None of the University or any of their respective Agents (each an
“Indemnified Person”) shall have any liability or responsibility whatsoever to
Licensee or any Sublicensee or any other person or entity for or on account of
(and Licensee agrees and covenants, and agrees to cause each of its Sublicensees
to agree and covenant not to sue any Indemnified Person in connection with) any
injury, loss, or damage of any kind or nature, sustained by, or any damage
assessed or asserted against, or any other liability incurred by or imposed
upon, Licensee, any of its Sublicensees or any other person or entity, whether
direct, indirect, special, punitive, incidental, consequential or otherwise
arising under any legal theory (and further excluding without limitation any
existing or anticipated profits or opportunities for profits lost by Licensee,
any Sublicensee), arising out of or in connection with or resulting from (i) the
production, use or sale of the Products by Licensee or its Sublicensees, (ii)
the use of any Patent Rights or Technical Information by Licensee or any
Sublicensee, (iii) any advertising or other promotional activities with respect
to either of the foregoing, or (iv) the production, use or sale of any product,
process or service identified, characterized or otherwise developed by Licensee
or any Sublicensee with the aid of the Patent Rights or Technical Information.
Licensee shall indemnify and hold each Indemnified Person harmless against all
claims, demands, losses, damages or penalties (including but not limited to
reasonable attorney’s fees and expenses at the pretrial, trial or appellate
level) made against any Indemnified Person with respect to items (i) through
(iv) above, whether or not such claims are groundless or without merit or basis.
Notwithstanding the foregoing, Licensee shall not have an indemnification
obligation to University under this Agreement in the event University
participates in any clinical trial of any Product or the Patent Rights, whether
or not sponsored by Licensee, and a claim arises as a result of the University’s
gross negligence or willful misconduct in the conduct of such trial, provided
that any indemnification obligations of Licensee related to any clinical trial
of any Product or the Patent Rights sponsored by the Licensee and conducted by
University shall be controlled by the terms of a separate clinical trial
agreement to be negotiated and executed between University and Licensee.
Similarly, upon and after first commercial sale, Licensee shall not be required
to indemnify University if University purchases such Product and a claim arises
as a result of an Indemnified Person’s gross negligence or willful misconduct in
the use of Product under the direction of the University or anybody affiliated
with the University. Licensee shall have the right to settle any action against
an Indemnified Person with the consent of the Indemnified Person, which consent
shall not be unreasonably withheld or delayed in light of all factors of
importance to such party and Licensee shall not be liable to indemnify any
indemnified or other party for any settlement of any claim effected without
Licensee’s consent.

 

(b) Licensee shall obtain and carry in full force and effect, and shall cause
its Sublicensees to obtain and carry in full force and effect, insurance with
the coverages and limits as are reasonably adequate to ensure that Licensee can
meet its obligations to University pursuant to this Article 4, the nature and
extent of which insurance shall be commensurate with usual and customary
industry practices for similarly situated companies, but in any event not less
than the amounts set forth on Schedule 2 attached to this Agreement. Such
insurance will be written by a reputable insurance company reasonably acceptable
to the University, will name the University as an additional insured under all
general liability and product liability policies and shall require thirty (30)
days written notice to be given to University prior to any cancellation,
endorsement or other change. Licensee will provide University, for itself and on
behalf of any Sublicensee, with appropriate certificates of insurance from time
to time as requested by University reflecting the obligations of Licensee
pursuant to this subsection.

 

(c) Licensee’s obligations under this Article 4 shall survive the expiration or
earlier termination of all or any part of this Agreement.

 

ARTICLE 5 - PROSECUTION AND MAINTENANCE OF PATENT RIGHTS

 

5.1. Prosecution and Maintenance. During the term of this Agreement, and subject
to the provisions of this Article 5 (including, for the avoidance of doubt,
Licensee’s rights under Section 5.1a), University shall be responsible for
prosecuting and maintaining the patent applications and patents under the Patent
Rights. Licensee shall pay promptly when due, or at University’s option promptly
reimburse University for, all Patent Costs incurred by University with respect
to the Patent Rights in each jurisdiction in the Territory. At Licensee’s
request, University shall use its reasonable efforts to provide Licensee with
copies of all official actions and other communications received by University
or its patent counsel, or submitted by University or its patent counsel, from or
to the United States Patent and Trademark Office (and corresponding foreign
authorities) with respect to the Patent Rights.

 

OUC 2.9.12
UIC OTM Technology No. CT38 and DF008
2.C.7Pg. 6 of 17Exclusive License Agreement
Cortex Pharmaceuticals, Inc.

 

 

(a) Licensee at its option may control prosecution and maintenance of Patent
Rights. Licensee shall advise University of its exercising of this option to
control prosecution and maintenance of Patent Rights in writing to the notice
address provided in this Agreement. Licensee shall choose patent counsel
reasonably acceptable to University, and University’s consent to Licensee’s
choice of patent counsel shall not be unreasonably withheld. In the event
Licensee exercises such option, Licensee shall timely provide University with a
copy of all official actions and other communications received by Licensee (or
its patent counsel) or submitted or proposed to be submitted by Licensee (or its
patent counsel) from or to the United States Patent and Trademark Office (and
corresponding foreign authorities) with respect to Patent Rights no later than
fourteen (14) days prior to any filing, and University shall have the right to
review and comment upon such official actions and other communications, and
University’s reasonable recommendations will be implemented to the extent
practical. In the event Licensee exercises its option to control prosecution and
maintenance of Patent Rights, Licensee shall be solely responsible for paying
all Patent Costs, and in the event this Agreement terminates, licensee shall be
solely responsible for paying all patent expenses accrued from the date it
exercises such option to the date of termination. In the event University pays
any patent expenses following Licensee’s exercise of its option to control
prosecution and maintenance of Patent Rights, Licensee shall reimburse
University for all such expenses pursuant to Section 3.5 of this Agreement;
provided, however, that following Licensee’s exercise of its option to control
prosecution and maintenance of Patent Rights, University shall not incur any
such patent expenses without Licensee’s written approval. All communications
between Licensee and University contemplated in this Section 5.1.a. shall be
governed by the confidentiality provisions in Section 5.5 of this Agreement.
Licensee agrees to seek and maintain the strongest and broadest claims practical
and shall not abandon any of University’s rights without giving University at
least thirty (30) days written notice in advance of the date on which action is
necessary to avoid such coverage being deemed abandoned. University shall have
the option of continuing to prosecute or maintain such Patent Rights at its own
expense, and such Patent Rights shall be removed from the grant of rights
provided herein. Upon termination of this Agreement for any reason, control of
prosecution and maintenance of all Patent Rights shall immediately revert to
University. In the event Licensee fails to provide University with copies of all
official actions and other communications received by Licensee (or its patent
counsel) or submitted or proposed to be submitted by Licensee (or its patent
counsel) from or to the United States Patent and Trademark Office (and
corresponding foreign authorities) with respect to Patent Rights in a timely
manner, or fails to provide University with an opportunity to review and comment
upon such official actions and other communications, University shall have the
right to immediately resume control of prosecution and maintenance of all Patent
Rights, and University may exercise such right by providing written notice to
Licensee, such control reverting to University immediately upon written notice
to Licensee. In the event Licensee materially breaches any other provision of
this Agreement, in lieu of terminating the Agreement, University shall have the
right to immediately resume control of prosecution and maintenance of all Patent
Rights, and University may exercise such right by providing written notice to
Licensee, such control reverting to University immediately upon written notice
to Licensee.

 

5.2. Cooperation. In cases where the University controls prosecution and
maintenance of the Patent Rights, Licensee agrees to cooperate with University,
at Licensee’s expense, in the preparation, filing, prosecution and maintenance
of patents under the Patent Rights, by disclosing such information as may be
necessary and by promptly executing such documents as University may request to
effect such efforts. All patents under the Patent Rights shall be filed,
prosecuted and maintained in University’s name or as University shall designate.
In cases where Licensee controls prosecution and maintenance of the Patent
Rights, University agrees to cooperate with Licensee, at Licensee’s expense, in
the preparation, filing, prosecution and maintenance of patents under the Patent
Rights, by disclosing such information as may be necessary and by promptly
executing such documents as Licensee may request to effect such efforts. All
patents under the Patent Rights shall be filed, prosecuted and maintained in
University’s name or as University shall designate.

 

5.3. Abandonment of Applications. In cases where Licensee has not exercised its
option under Section 5.1(a) to control prosecution and maintenance of the
applicable Patent Rights, if University determines to abandon a patent
application listed in Schedule 1, it will give Licensee at least thirty (30)
days advance, written notice of such determination, provided that such notice
will be deemed given by reason of any related correspondence delivered to
Licensee pursuant to this Section 5. Licensee may, by written notice to
University, elect to continue the prosecution of the application at Licensee’s
sole expense but in University’s name, and such patent application shall
continue to be deemed a “Patent Rights” for all purposes of this Agreement.

 

5.4. Interferences. Each party will give the other party written notice promptly
upon the declaration of any interference involving any of the Patent Rights. In
cases where the University controls prosecution and maintenance of the Patent
Rights, University will have the sole and exclusive right to determine whether
and in what manner to proceed in such interference. In cases where Licensee
controls prosecution and maintenance of the Patent Rights, Licensee will have
the sole and exclusive right to determine whether and in what manner to proceed
in such interference. If the party controlling prosecution and maintenance of
the Patent Rights fails to contest the interference, such party will promptly
notify the other party. Such other party agrees that it will not (and in the
case where Licensee is such other party, will not permit any Sublicensee to),
directly or indirectly initiate, support, or without the express written consent
of the controlling party participate in, any interference involving any of the
Patent Rights.

 

5.5. Confidentiality.

 

(a) Subject to Section 5.5(b) below, Licensee agrees to treat (and agrees to
cause its Sublicensees to treat) as confidential all unpublished information
with respect to the Patent Rights and Technical Information. Licensee further
agrees to treat (and agrees to cause its Sublicensees to treat) Schedule 2 to
this Agreement as confidential. Licensee shall take, and shall cause its
Sublicensees to take, such actions as the University may reasonably request from
time to time to safeguard the confidentiality of any University information
which Licensee has an obligation to keep confidential pursuant to this Section
5.5. University acknowledges that Licensee may find it beneficial to disclose
unpublished information provided by University during the conduct of Licensee’s
business. Under such circumstances, Licensee may make such information available
to third parties, provided that Licensee shall first obtain from the
recipient(s) a fully-executed confidentiality agreement which is at least as
protective of the University’s proprietary or confidential information as the
confidentiality agreement Licensee employs to protect its own proprietary and
confidential information, which shall be no less protective than industry
standards for valuable confidential information.

 

OUC 2.9.12
UIC OTM Technology No. CT38 and DF008
2.C.7Pg. 7 of 17Exclusive License Agreement
Cortex Pharmaceuticals, Inc.

 

 

(b) Licensee shall not be bound by the provisions of Section 5.5(a) with respect
to information which (i) was previously known to the Licensee at the time of
disclosure, as evidenced by the Licensee’s written records, (ii) is in the
public domain at the time of disclosure, (iii) becomes a part of the public
domain after the time of disclosure, other than through disclosure by Licensee
or a Sublicensee or a third party who is under an agreement of confidentiality
with respect to the subject information, (iv) is independently developed without
utilization of the proprietary information, as evidenced by the Licensee’s
written records, or (v) is required to be disclosed by law, regulatory
authority, or court order.

 

(c) The obligations of Licensee and University under Sections 5.5(a), (b) and
(c) shall survive the expiration or earlier termination of all or any part of
this Agreement.

 

(d) Licensee and University acknowledge that they may have previously entered
into one or more confidentiality and non-use agreements with respect to some or
all of the Patent Rights and Technical Information (collectively, the
“Confidentiality Agreements”). The parties agree that, to the extent this
Agreement conflicts with the terms of any of the Confidentiality Agreements,
this Agreement shall supersede the Confidentiality Agreements and be binding on
University and Licensee with respect to the information covered under the terms
of this Article 5, without otherwise limiting the binding nature and effect of
the Confidentiality Agreements.

 

ARTICLE 6 - INFRINGEMENT

 

6.1. Notification. If either party becomes aware of the infringement of any
patent under the Patent Rights within the Field, it shall immediately notify the
other in writing of all details available. University and Licensee shall then
use good faith efforts to determine within sixty (60) days of the notice
referred to above, whether and in what manner to proceed against such infringer
in accordance with this Article 6, and a mutually acceptable allocation of any
costs and recoveries resulting from such action. If the parties are unable to so
agree, the University shall have the first right to determine how to proceed
against such infringer in accordance with this Article 6 and subject to Section
6.3. Notwithstanding the foregoing, Licensee shall have the limited right,
before proceedings have instituted and until proceedings are instituted against
the infringer, to seek equitable relief from a court of competent jurisdiction,
in its name and that of the University, to prevent irreparable harm to Licensee,
provided however that (a) Licensee shall provide prior written notice to
University; and (b) Licensee shall allow University a reasonable opportunity to
review and comment on the pleadings related to such equitable relief; and (c)
Licensee shall pay all costs of University’s legal defense, if any, as related
to such equitable relief.

 

6.2. University Right to Prosecute. Subject to Section 6.1 above, if a third
party infringes or allegedly infringes any Patent Rights within the Field which
University wishes to prosecute, University may, at University’s discretion,
proceed against the infringer in the name of University or Licensee, and will
notify Licensee of its determination in this regard within forty five (45) days
of the end of the negotiation period set forth in Section 6.1 above. Licensee
will cooperate in all reasonable respects with University and execute any
documents and instruments necessary or appropriate for University to exercise
its rights under this Section 6.2. Any actions by University pursuant to this
clause shall be at University’s own expense. Recoveries collected by University
shall be paid (i) first, to University in the amount of all reasonable
out-of-pocket costs and expenses incurred by University in such action, (ii)
then to Licensee to reimburse Licensee for its documented and reasonable
out-of-pocket costs and expenses incurred in cooperating with University in such
action as requested by University, (iii) the remainder, if any, shall be divided
60% to University and 40% to Licensee.

 

6.3. Licensee Right to Prosecute. Subject to Sections 6.1 and 6.2 above if a
third party infringes or allegedly infringes any patent under the Patent Rights
and University either fails to commence a lawsuit with respect to such
infringement by the end of the 45 day period referred to in Section 6.2 above or
if University determines prior to such date that it does not wish to take
enforcement action against such infringer, Licensee may (and/or may permit any
Sublicensee to) prosecute the infringer by appropriate legal proceedings,
provided that Licensee shall employ counsel reasonably satisfactory to
University (University’s approval of such counsel not to be unreasonably
withheld), shall inform University of all material developments in such
proceedings, and shall provide University with all correspondence with the
infringer and pleadings related to any such action. Licensee shall be
responsible for all costs and expenses of any enforcement activities, including
legal proceedings, against infringers that Licensee initiates. University agrees
to cooperate in all reasonable respects with any enforcement proceedings at the
request of Licensee, and at Licensee’s expense. University may be represented by
University’s counsel in any such legal proceedings, at University’s own expense
(subject to reimbursement under this Section 6.3), acting in an advisory but not
controlling capacity. The prosecution, settlement, or abandonment of any
proceeding under this Section shall be at Licensee’s reasonable discretion,
provided that Licensee shall not have any right to surrender any of University’s
rights to the Patent Rights or to grant any infringer any rights to the Patent
Rights other than a Sublicense subject to the conditions which would apply to
the grant of any other Sublicense. Recoveries collected by Licensee shall be
paid (i) first, to Licensee in the amount of all documented and reasonable
out-of-pocket costs and expenses incurred by Licensee in such action, (ii) then
to University to reimburse University for its documented and reasonable
out-of-pocket costs and expenses incurred in cooperating with Licensee in such
action as requested by Licensee, and for counsel to University if University
elects to be represented by counsel in such action pursuant to this Section 6.3,
iii) the remainder, if any, shall be divided 60% to Licensee and 40% to
University.

 

ARTICLE 7 - TERM AND TERMINATION

 

7.1. Term. Unless terminated earlier under Section 7.2 or 7.3, this Agreement
(a) shall terminate with respect to Patent Rights upon expiration or termination
of all Patent Rights; and (b) with respect to Technical Information, twenty-five
years from the Effective Date.

 

OUC 2.9.12
UIC OTM Technology No. CT38 and DF008
2.C.7Pg. 8 of 17Exclusive License Agreement
Cortex Pharmaceuticals, Inc.

 

 

7.2. University Right to Terminate. University shall have the right (without
prejudice to any of its other rights conferred on it by this Agreement or
otherwise) to terminate this Agreement if Licensee:

 

(a) is in default in payment of any amount or other consideration or
reimbursement required under this Agreement, or is in material default with
respect to the making of any reports required under Section 3.7(b) to be made by
Licensee or Sublicensees pursuant to this Agreement, and Licensee fails to
remedy any such default within thirty (30) days after written notice thereof by
University;

 

(b) is in material breach of or materially defaults with respect to any other
provision of this Agreement, including failing to meet any requirement under
Section 3.12, and Licensee fails to remedy any such breach or default within
forty-five (45) days after written notice thereof by University;

 

(c) is in material breach of or materially defaults with respect to any other
obligations that Licensee has to University under any other agreement between
Licensee and University, and Licensee fails to remedy any such breach or default
within forty-five (45) days after written notice thereof by University (the
University acknowledges that as of the Effective Date, there is no agreement
between Licensee and University, other than this Agreement);

 

(d) makes any materially false report and such termination shall be upon
University’s thirty (30) days prior written notice to Licensee of a materially
false report unless Licensee submits a corrected report by the end of such
thirty (30) day period;

 

(e) commences a voluntary case as a debtor under the Bankruptcy Code of the
United States or any successor statute (the “Bankruptcy Code”), or if an
involuntary case is commenced against Licensee under the Bankruptcy Code, or if
an order for relief shall be entered in such case, or if the same or any similar
circumstance shall occur under the laws of any foreign jurisdiction and Licensee
fails to vacate or have such case dismissed within thirty days of filing; or

 

1. (f) takes any action that purports to cause any Patent Rights or Technical
Information to be subject to any liens or encumbrances, and fails to cause such
purported lien or encumbrance to be removed within 30 days after notice from the
University (however, for the avoidance of doubt, Licensee shall be free to cause
its rights under this Agreement to become subject to liens or encumbrances, and
the foregoing termination right shall not apply with respect thereto).

 

2. In lieu of terminating of this Agreement pursuant to this Section 7.2, upon
Licensee’s breach and failure to remedy within the specified time (if
applicable), University shall have the right and may, in its sole discretion,
declare by written notice to Licensee that the rights granted exclusively to
Licensee pursuant to this Agreement shall be non-exclusive, and University may
freely grant licenses to third parties without preference or right to Licensee.

 

7.3. Licensee Right to Terminate. Licensee may terminate this Agreement at any
time by written notice to University at least ninety (90) days prior to the
termination date specified in the notice.

 

7.4. Effect of Termination.

 

(a) If this Agreement terminates for any reason, on the effective date of
termination Licensee shall immediately cease and to the extent required
hereunder, cause its Sublicensees to immediately cease using, making, having
made, importing, exporting, leasing, selling, having sold and offering for sale
the Patent Rights and Technical Information and Products, and shall return to
University, or deliver or destroy as University directs, the Products and
Technical Information then in its possession; provided, however, that
notwithstanding the foregoing, Licensee and any Sublicensees shall have the
right, for six (6) months after the effective date of termination of this
Agreement, to continue selling any Products that are in inventory or on order as
of the effective date of termination of this Agreement (and Licensee shall pay
University royalties under Section 3.2 with respect to any such sales).

 

(b) Notwithstanding the termination of the other provisions of this Agreement
pursuant to Section 7.2 or 7.3, the following provisions of this Agreement shall
survive such termination:

 

(i) Licensee’s obligation to pay any fees accrued or to perform obligations
remaining unpaid or unperformed under the terms of this Agreement prior to such
termination;

 

(ii) Licensee’s obligations under Section 3.11, Article 4, Sections 5.1, 5.2,
5.5 and, to the extent proceedings have been initiated, Section 6.2, this
Section 7.4 and Article 8 below; and

 

(iii) any cause of action or claim of Licensee or University, accrued or to
accrue, because of any breach or default of this Agreement by the other party.

 

ARTICLE 8 - MISCELLANEOUS

 

8.1. Assignment or Change of Control. Except in the event of (i) an assignment
to an affiliate of Licensee or (ii) a merger or sale of stock or substantially
all of the assets of Licensee or of substantially all of Licensee’s rights with
respect to the Products (in case of either of the preceding clauses (i) or (ii),
no consent of the University shall be required), this Agreement shall not be
assigned by Licensee without the prior written consent of University granted or
withheld in the discretion of the University. Prior to any such assignment
becoming effective, all amounts due (including outstanding Patent Costs, if
any), must be paid in full and a permitted assignee must agree in writing to
become bound by this Agreement.

 

OUC 2.9.12
UIC OTM Technology No. CT38 and DF008
2.C.7Pg. 9 of 17Exclusive License Agreement
Cortex Pharmaceuticals, Inc.

 

 

8.2. Contest of Validity.

 

(a) Licensee must provide, and shall require its Sublicensee(s) to agree to
provide, University at least three (3) months prior written notice before filing
any action that contests the validity, enforceability or patentability of any
patent included in the Patent Rights during the term of this Agreement. Licensee
or its Sublicensee(s) shall include with such written notice an identification
of all prior art Licensee or its Sublicensee(s) believes invalidates any claim
of the Licensed Patent, claim charts mapping such prior art against all claims
asserted to be invalid, and an identification of all legal grounds for such
assertion of invalidity (for example, anticipation, obviousness, indefiniteness,
lack of written description, lack of enablement).

 

(b) In the event Licensee or its Sublicensee(s) files any action contesting the
validity of any Licensed Patent, the filing party shall pay to University a
royalty rate of two (2) times the royalty rate specified in Section 3.2 of this
Agreement and Schedule 2 to this Agreement for all Products sold during the
pendency of such action. Moreover, should the outcome of such contest determine
that any claim of a Licensed Patent challenged is valid and would be infringed
by a Product sold by Licensee (or its Sublicensee(s), if such Sublicensee filed
the action) if not for the license granted by this Agreement, Licensee (or its
Sublicensee(s), if such Sublicensee filed the action) shall thereafter, and for
the remaining term of this Agreement, pay a royalty rate of three (3) times the
royalty rate specified in Section 3.2 of this Agreement and Schedule 2 to this
Agreement.

 

(c) In the event that Licensee or its Sublicensee(s) contests the validity of
any Licensed Patent during the term of this Agreement, Licensee agrees (and
shall require its Sublicensee(s) to agree) to pay to University all royalties
due under the Agreement during the period of challenge. For the sake of clarity,
such amounts shall not be paid into any escrow or other account, but directly to
University, and shall not be refunded.

 

(d) Licensee or its Sublicensee(s) will have no right to recoup any royalties
paid before contesting the validity of any patent included in the Patent Rights,
or during the period of such contest.

 

8.3. Entire Agreement, Amendment and Waiver. This Agreement (including any
attached schedules) contains the entire understanding of the parties with
respect to the subject matter of this Agreement and supersedes any and all prior
written or oral discussions, arrangements, courses of conduct or agreements.
This Agreement may be amended only by an instrument in writing duly executed by
the parties. The waiver of a breach hereunder may be effected only by a writing
signed by the waiving party and shall not constitute a waiver of any other
breach.

 

8.4. Notices. All notices required or desired to be given under this Agreement,
and all payments to be made to University under this Agreement, shall be
delivered to the parties at the addresses set forth on Schedule 2. Notices may
be given (i) by hand, or (ii) by a nationally recognized overnight delivery
service. The date of personal delivery or the date of deposit with the overnight
delivery service for next business day delivery, as the case may be, shall be
the date such notice is deemed delivered under this Agreement.

 

8.5. Severability. If any one or more of the provisions of this Agreement should
for any reason be held by any court of competent jurisdiction to be invalid,
illegal or unenforceable, such provision or provisions shall be reformed to
approximate as nearly as possible the intent of the parties, and the validity of
the remaining provisions shall not be affected.

 

8.6. Governing Law. This Agreement is governed and interpreted under the laws of
Illinois, excluding its choice of law provisions.

 

8.7. Jurisdiction. In consideration of the performance by University of this
Agreement, Licensee agrees that, unless otherwise agreed by University in
writing, all actions or proceedings related to this Agreement must be filed in
accordance with the Illinois Court of Claims Act. Licensee further agrees that
it shall require that its Affiliates and Sublicensees agree that any action or
claim related to this Agreement shall be filed in accordance with the Illinois
Court of Claims Act.

 

8.8. Marking. Licensee shall place in a conspicuous location on any Product (or
its packaging where appropriate) made or sold under this Agreement a patent
notice in accordance with the laws concerning the marking of patented articles.
Licensee further agrees that it shall cause its Sublicensees to comply with this
Section.

 

8.9. United States Manufacture. Licensee agrees that to the extent required by
United States statute, rule or regulation or by the terms of any grant or other
funding agreement applicable to the University with respect to the Patent
Rights, (a) Products for sale in the United States of America will be
manufactured or produced substantially in the United States of America, and (b)
it will not grant any exclusive sublicenses under this Agreement unless the
Sublicensee agrees to these same terms.

 

OUC 2.9.12
UIC OTM Technology No. CT38 and DF008
2.C.7Pg. 10 of 17Exclusive License Agreement
Cortex Pharmaceuticals, Inc.

 

 

8.10. Export Controls. Licensee agrees to strictly comply, and shall require its
Sublicensees to strictly comply, with any and all applicable United States
export control laws and regulations and foreign export or import laws and
regulations.

 

8.11. Implementation. Each party shall, at the request of the other party,
execute any document reasonably necessary to implement the provisions of this
Agreement.

 

8.12. Counterparts. This contract/agreement may be executed in counterparts, all
of which together shall constitute one instrument. The parties agree that
duplicated or facsimile signatures shall be deemed original for all purposes.

 

8.13. Relationship of Parties. The parties to this Agreement are independent
contractors. There is no relationship of principal to agent, master to servant,
employer to employee, or franchiser to franchisee between the parties. Neither
party has the authority to bind the other or incur any obligation on its behalf.

 

8.14. Headings. The headings of the sections, subsections, and paragraphs of
this Agreement have been added for convenience only and shall not be deemed to
be a part of this Agreement, nor shall they affect the interpretation or
construction of this Agreement in any manner.

 

8.15. Advertising. Licensee shall not use (and shall prohibit its Sublicensees
from using) the names or trademarks of University or its Agents any adaptation
thereof, in any commercial activity, marketing, advertising or sales brochures
without the prior written consent of University, which consent may be granted or
withheld in University’s sole and complete discretion. Notwithstanding the
foregoing, Licensee may use the name of University in a non-misleading fashion
in (i) executive summaries, business plans, offering memoranda and other similar
documents used by Licensee for the purpose of raising financing for the
operations of Licensee or entering into commercial contracts with third parties,
but in such case only to the extent necessary to inform a reader that the Patent
Rights and Technical Information have been licensed by Licensee from University,
and to inform a reader of the identity and published credentials of the
University faculty members listed as inventors of the Patent Rights and
Technical Information, and (ii) any securities reports required to be filed with
the Securities and Exchange Commission.

 

8.16. Conflicts. Licensee acknowledges and agrees that it will use reasonable
efforts to avoid potential conflicts of interest between the University and
University employees who may also be employees, consultants, shareholders or
directors of Licensee. Licensee agrees to cooperate with University with respect
to the University of Illinois Policy on Conflicts of Commitment and Interest,
which is available at http://www.research.uiuc.edu/coi/index.asp, and to work
constructively with University to manage and mitigate any conflicts that may
arise in the course of this and related agreements between it and University.

 

8.17. Precedent Among Terms. In the event of a conflict between the terms in
these Articles 1 – 8 and the terms of Schedule 2, the terms of Schedule 2 shall
control.

 

IN WITNESS WHEREOF, the parties hereto have caused this Exclusive License
Agreement to be executed by their respective duly authorized officers or
representatives on the date indicated below.

 

UNIVERSITY: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ILLINOIS       By: /s/
Walter K. Knorr 6/18/14       Walter K. Knorr, Comptroller Date              
Attest: /s/ Susan M. Kies 6/18/14       Susan M. Kies, Secretary Date  

 

Licensee: CORTEX PHARMACEUTICALS, INC.             By: /s/ Arnold S. Lippa
6/27/14       Arnold S. Lippa, PhD, CEO and President Date  

 

Approved as to Legal Form: Michael Harte, Office of University Counsel 3.28.12.

 

OUC 2.9.12
UIC OTM Technology No. CT38 and DF008
2.C.7Pg. 11 of 17Exclusive License Agreement
Cortex Pharmaceuticals, Inc.

 

 

Schedule 1 to Exclusive License Agreement

 

“Technical Information” means any proprietary technical information and know-how
consisting of the data, in both raw and analyzed form (“Data”) generated at
University during the clinical trial (“Clinical Trial”) supported by NHLBI Grant
(award no. 1UM1HL112856-01). The University shall provide such data at the times
and under the conditions specified in Section 2.4 of this Agreement.

 

“Field” means and includes: Cannabinoid treatment of sleep related breathing
disorders

 

“Patent Rights” means and includes:

 



Tech & Patent ID#   Patent Title   Country   App #   Effective 
Filing Date   Status   Patent # CT38/PCT/US   Method for Treating Sleep Apnea  
US   10/472,136   4/8/2002   Issued   7,705,039 CT38/PCT/US/DIV   Functional
role for cannabinoids in autonomic stability during sleep   US   13/291,826  
4/8/2002   Issued   8,207,230 CT38/AU   Functional Role for Cannabinoids in
Autonomic Stability During Sleep   Australia   2002309548   4/8/2002   Issued  
2002309548 CT38/CA   Functional Role for Cannabinoids in Autonomic Stability
During Sleep   Canada   2,443,105   4/8/2002   Issued   2,443,105 CT38/JP  
Functional Role for Cannabinoids in Autonomic Stability During Sleep   Japan  
2002578942   4/8/2002   Issued   5093967 CT38/EP/DE   Cannabinoids For The
Treatment of Breathing Disorders During Sleep   Germany   02736551.9   4/8/2002
  Issued   60234246.5-08 CT38/EP/GB   Cannabinoids For The Treatment of
Breathing Disorders During Sleep   Great Britain   02736551.9   4/8/2002  
Issued   1372638 CT38/EP/FR   Cannabinoids For The Treatment of Breathing
Disorders During Sleep   France   02736551.9   4/8/2002   Issued   1372638
DF008/PCT   Sustained Release Cannabinoid Medicaments   World  
PCT/US2010/057302   11/18/2010   Pending     DF008/PCT/US   Sustained Release
Cannabinoid Medicaments   US   13/474,666   11/18/2010   Abandoned    
DF008/PCT/US/CON   Sustained Release Cannabinoid Medicaments   US   13/889,252  
11/18/2010   Pending     DF008/PCT/US/CON-2   Sustained Release Cannabinoid
Medicaments   US   14/154,171   11/18/2010   Pending     DF008/PCT/US/CON-3  
Sustained Release Cannabinoid Medicaments   US   14/218,982   11/18/2010  
Pending     DF008/PCT-2   Low Dose Cannabinoid Medicaments   World  
PCT/US2011/061490   11/18/2011   Pending     DF008/PCT-2/US   Low Dose
Cannabinoid Medicaments   US   13/261,662   11/18/2011   Abandoned    
DF008/PCT-US/CON   Low Dose Cannabinoid Medicaments   US   14/154,176  
11/18/2011   Pending     DF008/PCT-US/CON-2   Low Dose Cannabinoid Medicaments  
US   14/219,090   11/18/2011   Pending     DF008/PCT-2/AU   Low Dose Cannabinoid
Medicaments   Australia   2011329623   11/18/2011   Pending     DF008/PCT-2/EP  
Low Dose Cannabinoid Medicaments   Europe   11840786.5   11/18/2011   Pending  
 

  

“Territory” means:

 

For Patents: Where patent rights exist

For Technical Information: Worldwide

 

OUC 2.9.12
UIC OTM Technology No. CT38 and DF008
2.C.7Pg. 12 of 17Exclusive License Agreement
Cortex Pharmaceuticals, Inc.

 

 

UNIVERSITY CONFIDENTIAL AND PROPRIETARY

 

Schedule 2 to Exclusive License Agreement

 

Article 2 Grant

 

2.1 Conditions to become Effective (collectively, the “Conditions to
Effectiveness”)

 

(i) Licensee shall have paid to University the sum of $25,000.00 as part of the
Licensing Fee prior to the Execution Date; and

 

(ii) License shall have paid to University all incurred, unreimbursed, Patent
Costs prior to the Execution Date; provided, however, that Licensee shall in no
event be obligated to pay more than $16,000 for such Patent Costs; and

 

(iii) Licensee shall have assigned to University all rights that Licensee
(whether known as Cortex Pharmaceuticals, Inc., Pier Pharmaceuticals, Inc., or
SteadySleep RX Co.) now have, may have, or have ever had in the PCT Patent
Application Serial No. PCT/US2010/057302 (“the ‘302 Application”) and the PCT
Patent Application Serial No. PCT/US2011/061490 (“the ‘490 Application”), and
all applications claiming priority to the ‘302 and ‘490 Applications (including
all divisions, continuations, continuations-in part (including new subject
matter), reissues, renewals, re-examinations, foreign counterparts,
substitutions or extensions thereof); and

 

(iv) Licensee shall have executed such documents as are necessary to perfect the
assignment to University described above, and shall have filed such assignments
with the relevant patenting authorities.

 

Article 3 Payments/Reports

 

3.1 Licensing Fee: $75,000.00 with $25,000.00 due as one of the Conditions to
Effectiveness and $50,000.00 due on the earlier of (i) 12/31/2014 or (ii) within
10 days after completing Commercialization and Reporting Requirement 3.12 (iv).

 

3.2 Royalty on Net Sales by Licensee: 4.0%         Royalty on Sublicensee Net
Sales: 4.0%

 

3.3 Payment on Sublicensee Revenues

 

12.5% of all payments plus the cash value of all non-cash items received by
Licensee from Sublicensee (in each case, solely where such payments and non-cash
items are consideration for the grant a sublicense to the Patent Rights), not
including payments that result from Sublicensee’s Net Sales.

  

3.4 Annual Period Annual Minimum             ● Year 1 (Execution Date through
12/31/2014)    $0             ● Year 2 (2015 – Due 12/31/2015) and every year
thereafter until the first application is submitted for market approval to the
U.S. F.D.A. (Food and Drug Administration) or a foreign equivalent for a Product
  $100,000             ● The year after the first application is submitted for
market approval to the U.S. F.D.A. (Food and Drug Administration) or a foreign
equivalent for a Product and every year thereafter until the first market
approval is obtained from the U.S. F.D.A. (Food and Drug Administration) or a
foreign equivalent   $150,000             ● The year after the first market
approval is obtained from the U.S. F.D.A. (Food and Drug Administration) or a
foreign equivalent and every year thereafter until the first commercial sale of
a Product   $200,000             ● The year after the first commercial sale of a
Product and every year thereafter   $250,000

 

OUC 2.9.12
UIC OTM Technology No. CT38 and DF008
2.C.7Pg. 13 of 17Exclusive License Agreement
Cortex Pharmaceuticals, Inc.

 

 

UNIVERSITY CONFIDENTIAL AND PROPRIETARY

 

3.5 Patent Costs

 

  (i) After the Execution Date, Patent Costs will be invoiced by University as
they are incurred.         (ii) Upon any assignment of Licensee or sale of all
stock or assets, all outstanding Patent Costs are due and payable in full.

 

3.6 Milestone Payments and Requirements. The following one-time Milestone
Payments are due:

 

  (i) $75,000.00 due within 5 days after any one of the following, (a) dosing of
the first patient with a Product in a Phase II human clinical study anywhere in
the world that is not sponsored by the University of Illinois (for clarity, the
Clinical Trial referred to in Section 2.4 of this Agreement does not satisfy
this requirement), (b) dosing of the first patient in a Phase II human clinical
study anywhere in the world with a low dose of dronabinaol (defined as less than
or equal to 1 mg), or (c) dosing of the first patient in a Phase I human
clinical study anywhere in the world with a proprietary reformulation of
dronabinol, and         (ii) $350,000.00 due within 5 days after dosing of the
first patient with a Product in a Phase III human clinical trial anywhere in the
world, and         (iii) $500,000.00 due within 5 days after the first NDA (New
Drug Application) filing with the U.S. F.D.A. (Food and Drug Administration) or
a foreign equivalent for a Product, and         (iv) $1,000,000.00 due within 12
months after the first commercial sale of a Product.

 

3.12 Commercialization and Reporting Requirements

 

  (i) On or before 6/30/2015 and every year thereafter, Licensee shall provide
University with a copy of a recent and relevant report provided to Licensee’s
investors or to Licensee’s Board of Directors that describes the previous year’s
activities and performance, including Product development.         (ii) By
12/31/2014, Licensee shall raise new financing (which financing may be from
sources including, but not limited to, debt or equity financings, grants,
license fees or any combination of sources) of at least $500,000.         (iii)
Within three months after Public Dissemination, Licensee shall schedule a
consultation with the U.S. F.D.A. (Food and Drug Administration) about its
development plan and shall provide a copy to University of the minutes from such
consultation within 30 days.         (iv) Within fifteen months after Public
Dissemination, Licensee shall complete at least one of the following, (a) dosing
of the first patient with a Product in a Phase II or Phase III human clinical
study anywhere in the world that is not sponsored by the University of Illinois
(for clarity, the Clinical Trial referred to in Section 2.4 of this Agreement
does not satisfy this requirement), (b) dosing of the first patient in a Phase
II human clinical study anywhere in the world with a low dose of dronabinaol
(defined as less than or equal to 1 mg), or (c) dosing of the first patient in a
Phase I human clinical study anywhere in the world with a proprietary
reformulation of dronabinol.         (v) Within three years after Public
Dissemination, Licensee shall dose the first patient with a Product in a Phase
III human clinical study anywhere in the world. In the event that any of the
clinical studies in 3.12(iv) fail to meet its required endpoints, Licensee shall
be granted an additional year to meet this requirement.         (vi) Within
three years after dosing of the first patient in a Phase III human clinical
study, Licensee shall apply for market approval to the U.S. F.D.A. (Food and
Drug Administration) or a foreign equivalent for a Product. In the event that
any of the Phase III clinical studies fail to meet their required endpoints,
Licensee shall be granted an additional two years to meet this requirement.    
    (vii) Within seven years after Public Dissemination, Licensee shall obtain
market approval by the U.S. F.D.A. (Food and Drug Administration) or a foreign
equivalent for a Product. If this requirement is not met due to delay from the
U.S. F.D.A. (Food and Drug Administration) or a foreign equivalent, then UIC and
Licensee shall renegotiate in good faith a new deadline.         (viii) Within
one year of obtaining market approval by the U.S. F.D.A. (Food and Drug
Administration) or a foreign equivalent, Licensee shall have made its first
commercial sale of a Product.

 

OUC 2.9.12
UIC OTM Technology No. CT38 and DF008
2.C.7Pg. 14 of 17Exclusive License Agreement
Cortex Pharmaceuticals, Inc.

 

 

UNIVERSITY CONFIDENTIAL AND PROPRIETARY

 

For the avoidance of doubt, Licensee may satisfy any of the requirements
described in the preceding clauses (iv) through (viii) through actions by a
Sublicensee.

 

3.17 Royalty Stacking

 

a) Maximum royalty burden in 3.17 (a) for freedom to operate: (A%) = 6%

 

b) Maximum royalty burden in 3.17 (b) for additional technologies: (B%) = 8%

 

c) Minimum royalty payable under 3.17 (a), (b), and (c): (Y%) = 3%

 

General and/or Mailed Payment Instructions:   Office of Technology Management  
Attention: Director   University of Illinois at Chicago   446 College of
Medicine East, MC 682   808 S. Wood   Chicago, IL 60612-7227

 

  ● Checks should be payable to: Board of Trustees of the University of Illinois

 

Wire Transfer Instructions: JPMorgan Chase Bank, NA   New York NY   ABA/Routing
No. 021000021   Account Title: University of Illinois Operations   Account
Number: 11-12201   Reference: UIC Office of Technology Management

 

  ● Please email cashmgmt@uillinois.edu with anticipated wire amount, where it
is coming from, etc.         ● Swift code: CHASUS33 (you would provide this
information if the wire is coming from a foreign country)

 

Article 4 Indemnification

 

4.4(b) Insurance Requirements:

 

General Liability: Minimums consistent with industry practice, but in any event
not less than (i) $1,000,000 per occurrence, with an aggregate minimum of
$2,000,000 for personal injury or death, and (ii) $1,000,000 per occurrence,
with an aggregate minimum of $2,000,000 for property damage.

 

Products Liability: Prior to the sale or transfer to any third party of any
product that requires the use of or is based on the Patent Rights, products
liability insurance in an amount consistent with industry practice, but in any
event not less than $1,000,000 per occurrence and $2,000,000 in aggregate.

 

OUC 2.9.12
UIC OTM Technology No. CT38 and DF008
2.C.7Pg. 15 of 17Exclusive License Agreement
Cortex Pharmaceuticals, Inc.

 

 

UNIVERSITY CONFIDENTIAL AND PROPRIETARY

 

Article 8 Miscellaneous

 

8.4 Notices:

 

(a) Address For All Notices to University: Office of Technology Management    
University of Illinois at Chicago (MC 682)     1853 West Polk Street, Suite 446
    Chicago, IL 60612-7335     Phone: 312-996-7018  Fax: 312-996-1995        
With copy to: OTM Legal Counsel     1737 W. Polk Suite 405 (mc/225)     Chicago,
IL 60612

 

(b) Address For Notices to Licensee: Cortex Pharmaceuticals, Inc.     126 Valley
Road, Suite C     Glen Rock, NJ 07450     Fax: 415-887-7814     FEIN: 33-0303583

 

OUC 2.9.12
UIC OTM Technology No. CT38 and DF008
2.C.7Pg. 16 of 17Exclusive License Agreement
Cortex Pharmaceuticals, Inc.

 

 

Exhibit A to Exclusive License Agreement

 

Royalty and Other Payment Report Form _______, ____ to ________, ____

 

Payments and Related Information from Licensee:

 

Licensee and Sublicensee if payment is based directly on Sublicensee Net Sales
shall report, as detailed by country of sales origin and for each Sublicensee
(if sublicensed):

 

1. Product Number and description

 

2. Units of Product sold

 

3. Units of Product distributed but for which no payment was received

 

4. Unit gross list sales price for each of (2) above

 

5. Per unit deductions

 

6. Extended sales dollars (unit price x quantity)

 

7. Other cash amounts and Fair Market Value of all other consideration received

 

8. Application of 3.7 (a), Foreign currency conversion rate, shown for each
currency received,

 

9. Calculation of Net Sales

 

10. Royalty Rate

 

11. Application of Section 3.15 Royalty Stacking, if any

 

11. Royalty Payments due

 

12. Annual Minimums owed, if any:

 

13. Milestone Payments owed, if any, with specific reference to Milestones
listed on Schedule 2

 

14. Research and Development Revenue

 

Information regarding Sublicensees shall include the above plus:

 

1. Name and address of each Sublicensee:

 

2. Total Amounts Owed University, with respect to Sublicensees only

 

OUC 2.9.12
UIC OTM Technology No. CT38 and DF008
2.C.7Pg. 17 of 17Exclusive License Agreement
Cortex Pharmaceuticals, Inc.

 

 

 

